PER CURIAM.
The discussion by Judge Kennedy of the; scope of U. S. Patent No. 1,898,535 to. Haupt, of U. S. Patent No. 2,108,702 to. Backhouse, and U. S. Patent No. 2,144,057" to Hallstream requires an affirmance of the judgment in this action for the persuasive reasons given in his opinion. We-agree with him that these patents do not. disclose an air propelled mode of operation; and that even if the specifications could be-regarded as sufficiently describing such- a; method of operation they would not display patentable invention in view of the Vickery British Patent No. 19,335 of 1904, the Smyth U. S. Patent No. 779,975, and the Petty U. S. Patent No. 1,303,592. We accordingly affirm the judgment on the opinion of Kennedy, J., 71 F.Supp. 712.